DETAILED ACTION

The amendments filed on 08/18/2021 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Pangrle on 08/12/2022.

In the claims 

1. (Currently amended) A method comprising:
                receiving sensor data by a computing system during drilling of a portion of a borehole in a geologic environment;
                using the computing system, determining a drilling mode from a plurality of drilling modes based on a decision of a trained neural network generated by a reinforcement learning framework, wherein the decision is based on at least a portion of the sensor data, wherein the plurality of drilling modes comprises a rotary drilling mode and a sliding drilling mode, and wherein the trained neural network embodies a penalty for the sliding drilling mode in comparison to the rotary drilling mode, a penalty for a rotary drilling mode to sliding drilling mode transition, and a reward for forward drilling; and
                using the computing system, responsive to the determined drilling mode being different than a current drilling mode for the drilling of the portion of the borehole, transitioning the current drilling mode to the determined drilling mode for drilling an additional portion of the borehole

19. (Currently amended) A system comprising: 
a processor; 
memory accessible to the processor; 
processor-executable instructions stored in the memory and executable by the processor to instruct the system to: 
    	receive sensor data during drilling of a portion of a borehole in a geologic environment;
               determine a drilling mode from a plurality of drilling modes based on a decision of a trained neural network generated by a reinforcement learning framework, wherein the decision is based on at least a portion of the sensor data, wherein the plurality of drilling modes comprises a rotary drilling mode and a sliding drilling mode, and wherein the trained neural network embodies a penalty for the sliding drilling mode in comparison to the rotary drilling mode, a penalty for a rotary drilling mode to sliding drilling mode transition, and a reward for forward drilling; and
               responsive to the determined drilling mode being different than a current drilling mode for the drilling of the portion of the borehole, transition the current drilling mode  to the determined drilling mode for drilling an additional portion of the borehole using the determined drilling mode.

20. (currently amended) One or more computer-readable storage media comprising computer-executable instructions executable to instruct a computing system to    	
receive sensor data during drilling of a portion of a borehole in a geologic environment;
determine a drilling mode from a plurality of drilling modes based on a decision of a trained neural network generated by a reinforcement learning framework, wherein the decision is based on at least a portion of the sensor data, wherein the plurality of drilling modes comprises a rotary drilling mode and a sliding drilling mode, and wherein the trained neural network embodies a penalty for the sliding drilling mode in comparison to the rotary drilling mode, a penalty for a rotary drilling mode to sliding drilling mode transition, and a reward for forward drilling; and
               responsive to the determined drilling mode being different than a current drilling mode for the drilling of the portion of the borehole, transition the current drilling mode  to the determined drilling mode for drilling an additional portion of the borehole using the determined drilling mode.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
08/12/2022